DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jim McDaniel on 2/16/2022.

The application is amended as follows: 
In claim 1, page 4, line 8:
Line 8 is amended to read as follows:
--identify a beacon device type as a type of rental item--

In claim 10, page 9, line 17:
Line 17 is amended to read as follows:
--beacon signal to identify a beacon device type as--

In claim 16, page 13, line 24:
Line 24 is amended to read as follows:
--identify a beacon device type as a type of rental item--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Applicant’s Remarks are compelling and commensurate with both the original disclosure and the claims as amended.  The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 10, and 16.

The most closely applicable prior art of record is Janda et al. (US 20030125961).  Janda discloses managing rental equipment including sensing the identity of a customer and providing the customer access to a first secure area connected to a plurality of second secured areas, one of which includes a piece of equipment to be rented by the customer (abstract).  Janda discloses the use of sensors for tracking the equipment (Janda [0031]).

Reyes (US 9432808) is also closely related prior art of record.  Reyes discloses a system for wireless proximity beacons (abstract).  Reyes discloses the use of multiple modes (Reyes 3:2-48, 4:15-39, and 5:46-7:16).

SMARTX is also closely related prior art of record.  SMARTX discloses a Bluetooth tracking system which uses low energy Bluetooth to transmit data from equipment that is tagged with a beacon (page 1).

Claim 1
The prior art of record neither anticipates nor fairly and reasonably teach a non-transitory computer-readable medium storing computer-executable instructions that when executed by a processor of a computing device causes the processor to: inter alia: maintain a data structure that maps user wherein a row is created in the data structure when a rental of the rental item begins and the row is removed from the data structure when the rental ends; control a wireless receiver of the computing device to listen for beacon signals transmitted by the beacon devices associated with the rental items; wherein the wireless receiver listens for the beacon signals according to a monitoring mode: while in the monitoring mode, in response to receiving, by the wireless receiver, a first beacon signal from a first beacon device associated with a first rental item: parse the first beacon signal to identify a beacon device type such as a type of rental item associated with the first beacon device, but not a first beacon identifier of the first beacon device; transition to listening for the beacon signals according to a ranging mode; while in the ranging mode, parse the first beacon signal to identify the first beacon identifier of the first beacon device associated with the first rental item; query, using the first beacon identifier of the first beacon device, the data structure to determine whether the first beacon identifier of the first beacon device is mapped within the data structure to the user identifier of the first user; and in response to the first beacon identifier of the first beacon device not being mapped within the data structure, which indicates that the first rental item is not currently being rented: identify a user identifier of a second user requesting rental of the first rental item associated with the first beacon identifier of the first beacon device and verify the user identifier of the second user; create a new row within the data structure to map the user identifier of the second user  to the first beacon identifier of the first beacon device to indicate that the first rental item is assigned to and rented by the second user; and configure the first beacon device associated with the first rental item to set the first beacon identifier of the first beacon device to the booking identifier to indicate that the second user is now renting the first rental item.

Claim 10 is a system claim similar to the computer readable medium of claim 1.  Claim 16 is a method claim similar to the computer readable medium of claim 1.  Claims 10 and 16 are allowed on the same basis as claim 1.   

Examiner notes that the underlined limitations above, in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record.  The dependent claims are allowable for reasons consistent with those of the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Catapult, Inc. (1999). Step By Step Microsoft Access 2000, pp. 8, 32, and 33. Redmond, WA: Microsoft Press. Catapult discloses a data structure using tables and with the ability to add and delete rows (pp 8, 32, and 33). 
Johnson (US 20140278608) describes a mobile device enhanced rental vehicle system.
Fujinuma (US 20040176969) describes a vehicle sharing system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/
Primary Examiner, Art Unit 3689